MacIntyre, J.
1. Where no ruling of the court was invoked and none given on a question that should have been raised in the trial court, the question can not be raised for the first time in the Court of Appeals. May v. Lee, 57 Ga. App. 893 (197 S. E. 50).
*630Decided September 22, 1939.
I. J. Bussell, for plaintiffs in error.
Jcup H. Highsmiih, solicitor, contra.
2. The evidence amply authorized the finding that the defendants were guilty of fishing on the property of another “after having been ordered to desist therefrom.” The judge did not err in overruling the motion for new trial based only on the general grounds.

Judgment affirmed.


Broyles, O. J., and Guerry, J., oonewr.